In my opinion the only essential question presented on this appeal involves the correctness of the trial court's conclusion I, namely:
"That the said Act is unconstitutional in that it is a special law for the assessment and collection of taxes, as contemplated by Article 3, Section 19, of the Constitution of the State of Idaho, and that said levy is expressly prohibited."
Article 3, Section 19 of the Constitution provides: *Page 638 
"The legislature shall not pass local or special laws in any of the following enumerated cases, that is to say * * * For the assessment and collection of taxes."
Respondent contended in the court below that the statute here in question is unconstitutional for the reason that it is a local or special law and, therefore, in conflict with said art 3, sec. 19, and particularly to that part of said section quoted, consequently void.
The court fell into error in the construction of Chap. 7, Second Extra. Session Laws, 1944, in holding that said act is a local or special act and in violation of the constitutional provision, supra.
The act applies, generally, to each and every school district "organized and existing under the laws of the State of Idaho." Clearly it is a general law.
"Where a law is general and uniform throughout the state, operating alike upon all persons and localities of a class, it is not open to the objection that it is local or special legislation." Allen v. Kennard (Neb.), 116 N.W. 63, 64, citingState v. Graham (Neb.) 19 N.W. 470; State v. Berka (Neb.)30 N.W. 267; Van Horn v. State (Neb.) 64 N.W. 365; Livingston L. B. v. Drummond (Neb.) 68 N.W. 375.
" 'Local' or 'special' legislation, according to the well-known meaning of the words, applies exclusively to special or particular places, or special and particular persons, and is distinguished from a statute intended to be general in its operation, and that relating to classes of persons or subjects." Herold v. Talbott (Ky.) 88 S.W.2d 303.
An examination of the following cases will bear out the conclusion reached: Mix v. Board of County Commrs., 18 Idaho 695,112 P. 215; In re Crane, 27 Idaho 671, 689, 151 P. 1006;Washington County v. Paradis, 38 Idaho 364, 222 P. 775; Big WoodCanal Company v. Chapman, 45 Idaho 380, 263 P. 45; Koelsch v.Girard, 54 Idaho 452, 33 P.2d 816.
For the above reason I concur in the affirmance of the judgment.
MILLER, J., sat at the hearing but, deeming himself disqualified, did not participate in the decision. *Page 639